Citation Nr: 1822861	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-32 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claim for service connection for a neck disorder.

2.  Whether new and material evidence has been submitted to reopen claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, and bipolar disorder. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript is of record.  The record was held open for 30 days to allow for the submission of additional evidence. 

As discussed below, the RO had previously denied service connection for psychiatric disorder in earlier rating decisions.  However, the RO did not adjudicate the issue of entitlement to service connection for PTSD in those decisions.  The Board notes that PTSD has unique evidentiary and regulatory requirements. See 38 C.F.R. § 3.304(f).  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered). Therefore, the Board has determined that a de novo service connection analysis is proper for the PTSD issue on appeal. See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  Here, PTSD was not previously adjudicated in any way by the RO; thus, it constitutes a new and distinct claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The underlying merits of the claim for service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a neck disorder was previously considered and denied by the RO in a March 2007 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance. 

2.  The evidence received since the March 2007 rating decision, by itself, or in conjunction with previously considered evidence, is cumulative of the evidence previously of record, inherently not credible, and does not raise a reasonable possibility of substantiating the claim for service connection for a neck disorder.

3.  The Veteran's claim for service connection for a psychiatric disorder was previously considered and denied by the RO in an April 2012 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance. 

2.  The evidence received since the April 2012 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision denying service connection for a neck disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the March 2007 rating decision is not new and material, and the claim for service connection for a neck disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The April 2012 rating decision denying service connection for a psychiatric disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

4.  The evidence received since the April 2012 rating decision is new and material, and a claim for service connection for a psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Neck Disorder 

The RO previously considered and denied the Veteran's claim for a neck disorder in a January 2006 rating decision.  In that decision, the RO observed that the service treatment records were unavailable and that the Veteran had been asked to provide evidence that the current disorder was a result of his military service, but no response was received.  There was evidence showing that he had undergone cervical spine surgery in October 1998.  At that time, the Veteran had reported a two-week history of right neck pain that radiated to his right upper extremity.  The RO concluded that there was no evidence to support a finding that the Veteran's neck disorder was a result or incurred as a result of his military service.

In November 2006, the Veteran submitted another claim for service connection for a neck disorder.  In a March 2007 rating decision, the RO confirmed and continued the previous denial.  The RO again noted that the Veteran had neck surgery in 1998, which was 18 years after his discharge from service and found that there was still no evidence showing that a current disability was related to his military service.

The Veteran was notified of the March 2007 rating decision and of his appellate rights; however, he did not file an appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the March 2007 rating decision is final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156   (b), 20.200, 20.201, 20.302, 20.1103.

At the time of the March 2007 decision, the evidence of record included VA treatment records and a memorandum indicating that the service treatment records were unavailable.  The VA treatment records documented the Veteran's report that he sustained a neck injury in August 1998 and underwent an operation in October 1998.  See November 1998 progress notes.  VA treatment records dated in October 1998 also noted that the Veteran's neck pain began in 1998 due to heavy lifting and that he had experienced pain for weeks.  

The evidence received since the March 2007 rating decision includes: the August 2011 claim (Veteran wrote his neck disorder began June 1978 while in the Navy); a September 2011 statement that he injured his neck while serving on the U.S.S. Independence and was treated onboard ship for a herniated disc; a December 2011 statement (further detailing that he was given muscle relaxers and pain relievers and assigned to light duty work and continues to suffer from chronic neck pain); another December 2011 statement (injured his neck not from one major accident, but over a period of time); a January 2004 evaluation note that he broke his neck at age 26 (Veteran was about 18 to 20 years old during service); a February 2012 VA treatment record indicating that all neck injuries are related to weight lifting; a May 2014 Informal Conference Report documenting the Veteran's account that he was injured when held down and a large man stepped on his neck; a March 2007 treatment record noting a history of cervicalgia and a "police action" injury; a March 2001 physician note that he has uncontrolled neck pain from a recent motor vehicle accident; a March 2003 nursing assessment indicating he had neck pain for three years; January 2003 treatment records each describing a broken neck in 1998 due to an assault during his prison time; a March 2008 note that he suffered a neck fracture while performing power weightlifting at least 10 years earlier; the January 2015 hearing transcript containing the Veteran's sworn testimony (that his neck was injured in service from a personal assault and experienced no post-service injury to his neck).  

The Board finds that the evidence received since the March 2007 rating decision is not new and material.  Significantly, the evidence missing at the time of the prior final decision (an event, injury, or illness in service) continues to be absent.  The Board does acknowledge that the Veteran has provided additional statements asserting that he injured his neck in various ways during his military service.  Although the credibility of newly presented evidence is generally presumed for purposes of reopening a claim, such a presumption does not apply if the evidence is inherently incredible. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994).   As noted above, the Veteran has made numerous inconsistent statements regarding the onset of his current neck disorder.  The Board finds these inconsistencies to be overt and inherently incredible, as the disorder could not have an onset both in service and many years later.  Accordingly, the Board concludes that such evidence is not new and material within the meaning of the laws and regulations as set forth above, and as such, there is no basis to reopen the claim for service connection for a neck disorder.


II.  Psychiatric Disorder

The RO previously considered and denied the Veteran's claim for service connection for a psychiatric disorder in a February 1994 rating decision.  In that decision, the RO found that the Veteran was first diagnosed with a psychiatric disorder many years after his military service and that a psychosis was not diagnosed within one year of his military service.  The RO also noted that a personality disorder is a congenital or developmental condition and determined that there was no evidence of aggravation in service.  In addition, the RO indicated that alcohol abuse constitutes willful misconduct.

The Veteran filed another claim for a psychiatric disorder in November 1998.  The denied reopening the claim in a December 1999 rating decision.  In particular, the RO found that the evidence did not show that a current disorder was caused or aggravated by the Veteran's military service.  Thus, the evidence was not considered to be new and material.

The Veteran submitted an additional claim in August 2011, which was denied by the RO in an April 2012 rating decision.  In that decision, the RO again determined that new and material evidence had not been submitted, as there was still no evidence relating a current disorder to the Veteran's military service.

The Veteran was notified of the April 2012 rating decision and of his appellate rights; however, he did not file an appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the April 2012 rating decision is final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156   (b), 20.200, 20.201, 20.302, 20.1103.

The evidence received since the April 2012 rating decision includes treatment records, lay statements, hearing testimony, a July 2014 VA examination report, and a January 2015 medical opinion from a VA psychologist.  Notably, the Veteran's sister submitted a statement in June 2014 in which she indicated that she had noticed a change in his behavior by the time he separated from service.  Such evidence was not considered at the time of the April 2012 rating decision and related to a previously unestablished fact.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a psychiatric disorder. 38 C.F.R. § 3.156(a).  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim for service connection for a neck disorder is denied.

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.


REMAND

The Veteran has that he developed PTSD as a result of a personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be offered the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. §3.304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Thus, the AOJ should ensure that the Veteran has been provided such notice.

Moreover, as discussed in the remand directives below, it appears that there may be some outstanding treatment records.  Thus, on remand, the AOJ should attempt to obtain such records.

The Board also notes that the Veteran was afforded a VA examination in July 2014 in connection with the claim for service connection for psychiatric disorder.  However, the examiner did not have the opportunity to review the lay statement provided by the Veteran or the January 2015 medical opinion.  Therefore, the Board finds that an additional medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The letter should: (1) inform him of the information and evidence that is necessary to substantiate the claim, (2) inform him about the information and evidence that VA will seek to provide, and, (3) inform him about the information and evidence that he is expected to provide.

This letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate an in-service assault and that behavioral changes may constitute credible supporting evidence of such a stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  Specifically, the record reflects there may be outstanding psychiatric hospital records from St. Mary's in New Jersey and White Deer Run in Pennsylvania.  (identified in July 2014 VA examination report).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records and associate these records with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub-scales under the DSM-5. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service treatment records, the July 2014 lay statement from his sister, the Veteran's own assertions, the January 2015 hearing transcript, and the January 2015 medical opinion. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For any diagnosis identified other than PTSD, the examiner should indicate whether it is at least as likely as not that that the disorder is related to the Veteran's military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should comment on whether the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The AOJ should review the VA examination report to ensure it is in compliance with this remand.  If deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.

If the benefit sought is not granted, the Veteran and his representative should be furnished a new SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


